Citation Nr: 0927963	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  06-38 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to service connection for a psychiatric disorder 
including posttraumatic stress disorder (PTSD) and 
depression. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1986 to 
September 1991, including service in the Southwest Asia 
theater of operations from August 1990 to March 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for posttraumatic stress disorder (PTSD) 
and that denied a petition to reopen a final disallowed claim 
for service connection for a psychiatric disorder other than 
PTSD. 

The Veteran testified before the Board sitting at the RO in 
March 2008.  


FINDINGS OF FACT

1.  The preponderance of the medical evidence shows that the 
Veteran does not have posttraumatic stress disorder. 

2.  The Veteran's adjustment disorder with anxiety, 
depression, and cognitive disorder first manifested in 1998, 
many years after service, and are not related to his active 
service.  

3.  The Veteran's current polysubstance abuse and substance-
induced psychoses first manifested many years after service 
and are not related to any aspect of service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder including posttraumatic stress disorder and 
depression have not been met.  38 U.S.C.A. §§ 105, 1110, 
1117, 1131 (West 2002);  38 C.F.R. §§ 3.301, 3.303, 3.304, 
3.317, 4.125 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 2006, the RO received the Veteran's claim for 
service connection for major depression, PTSD, and an 
unspecified mental disorder.  In June 2006, the RO denied 
service connection for PTSD because there was no current 
diagnosis of the disorder, no service record evidence of 
participation in combat, and insufficient information to 
conduct research to verify the occurrence of the contended 
stressful events.  The RO also denied a petition to reopen 
the final disallowed claim for depression and other 
psychiatric disorders because evidence received since the 
last final disallowance, although new, did not address a 
previously unsubstantiated relationship between the disorders 
and any aspect of service.  In July 2006, the Veteran 
expressed timely disagreement with the decision.  In a May 
2008 remand, the Board directed that the Veteran be provided 
with a statement of the case relevant to a petition to reopen 
a final disallowed claim for service connection for a 
psychiatric disorder other than PTSD and an opportunity to 
perfect an appeal.  However, no statement of the case has 
been provided on this issue. 

Subsequent to the Board's remand, the Court of Appeals for 
Veteran's Claims (Court) issued a precedential decision 
addressing the scope of review of claims involving mental 
health issues.  The Court determined that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  In this case, the record, including evidence 
developed since May 2008, showed that the Veteran experienced 
a variety of psychiatric symptoms and has been diagnosed with 
several different psychiatric disorders other than PTSD.  
Because VA must adjudicate all mental disabilities 
encompassed by the Veteran's description, reported symptoms, 
and other information in the record, the Board 
recharacterized the claim as one for service connection for a 
psychiatric disorder and will consider all disorders raised 
in the record including those other than PTSD.   The decision 
in Clemons superseded the need for a separate statement of 
the case and adjudication of the petition to reopen a final 
disallowed claim for psychiatric disorders other than PTSD. 

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In correspondence in April 2006, the RO provided 
notice that met the requirements.   

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran served as a U.S. Army infantryman and armored 
vehicle gunner with service in the Southwest Asia Theater of 
Operations from August 1990 to March 1991.  He contends that 
his psychiatric disorders are related to traumatic events in 
service.  

Generally, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.

Direct service connection may be granted only when a 
disability was incurred or aggravated in the line of duty and 
not the result of the abuse of alcohol or drugs.  38 U.S.C.A. 
§ 105, 38 C.F.R. § 3.301. 
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  

Service personnel records show that the Veteran did not 
receive combat awards or badges but was assigned to Company 
B, 3rd Battalion, 15th Infantry in the Southwest Asia Theater 
of Operations during Operation Desert Storm.  The Veteran 
reported that while serving in the Persian Gulf two members 
of his squad were killed.  Department of Defense casualty 
records showed that two soldiers in his squad were killed and 
four wounded in February 1991 in a grenade accident.  
Therefore, the Board concludes that the event actually 
occurred.  

Service treatment records are silent for any symptoms, 
diagnoses, or treatment for a mental health disorder.  

No psychiatric symptoms or disorders were noted on an April 
1995 VA Persian Gulf War registry physical examination.  An 
examiner noted the Veteran's reports of frequent donning of 
chemical warfare protective clothing in response to sensor 
alarms and attacking an airfield during combat operations.  

In August 1998, a VA psychiatrist noted the Veteran's report 
of no previous treatment for any emotional problems.  The 
psychiatrist summarized the Veteran's reports of several 
stressful experiences including that he felt depressed after 
two fellow soldiers were killed in the Persian Gulf.  The 
psychiatrist noted the Veteran's reports of memory loss, 
insomnia, vague descriptions of hallucinations, and a remote 
history of homicidal and suicidal thoughts.  The psychiatrist 
also noted a remote history of depression but deferred any 
diagnosis pending psychological testing for memory 
impairment.  In September 1998, a VA psychologist conducted 
several tests that showed no gross mental impairment but some 
mild distractibility.  Another test showed moderate 
impairment of verbal learning and short term recall.  The 
psychologist diagnosed an adjustment disorder with mixed 
anxiety and depressed mood, and a cognitive disorder, not 
otherwise specified.  The psychologist listed psychosocial 
and environmental factors as divorce, family member illness, 
recent physical injury, and exposure to moderate stressors in 
combat.  He further explained that the cognitive disorders 
were of unknown origin but may be related to recent stressors 
and the resulting symptoms of anxiety and depression.  In an 
addendum to his August 1998 report, the psychiatrist 
concurred with the diagnoses.  

In November 2002, a private psychologist performed a mental 
status evaluation for the Social Security Administration.  
The psychologist noted the Veteran's report of receiving 
disability benefits as a result of a workplace accident that 
occurred four years earlier.  The Veteran reported seeing a 
psychiatrist for thirteen months following the accident but 
with no current treatment or medication.  The psychologist 
noted the Veteran's reports of military service during 
Operation Desert Storm but no specific reports of combat or 
other traumatic events.  The psychologist also noted a 
history of physical injury, illness, legal and family 
problems. On examination, the psychologist noted no memory, 
sleep, thought, cognitive, or behavior abnormalities.  There 
were no symptoms of depression, anxiety, or other psychotic 
features.  The psychologist diagnosed no disorder.  

In February 2006, the Veteran was hospitalized in a VA 
medical facility after several episodes of very agitated and 
aggressive behavior while in custody of a law enforcement 
agency.  The Veteran reportedly injured several officers and 
was admitted to the hospital wearing restraining devices.  On 
examination, the Veteran was coherent and not hallucinating 
but exhibiting some paranoia. The initial diagnosis was an 
unspecified psychosis.  Two days later, a clinical nurse 
specialist noted a diagnosis of psychosis, not otherwise 
specified, though likely cocaine induced, and cocaine abuse.  
A VA social worker interviewed the Veteran and noted his 
report of military service in the Persian Gulf.  However, 
none of the clinical records mention any symptoms associated 
with events in service.  The social worker later noted a 
diagnosis of substance induced mood disorder.  After one week 
of treatment and observation, a VA psychiatrist noted that 
the Veteran was logical, coherent, and more open to 
discussing problems with drug abuse.  The Veteran was 
discharged with no additional diagnoses but with a referral 
to a substance abuse treatment program.  

In May 2006, the Veteran was again hospitalized at a VA 
facility for paranoid behaviors and noncompliance with 
medication.  The psychiatrist noted the Veteran's reports of 
some intrusive thoughts related to Gulf War service but also 
several post-service stressors involving domestic disputes, 
family illness and death, and a shooting incident involving a 
relative.  After three days of inpatient treatment, the final 
diagnosis was psychosis, not otherwise specified, with a 
history of cocaine dependence. 
 
In a May 2006 statement, the Veteran noted that he was 
experiencing increased feeling of paranoia, avoidance of 
crowds, memory loss, and insomnia associated with intrusive 
thoughts of bodies.  

In November 2008, the Veteran was hospitalized for the third 
time at a VA facility. The attending physician noted that the 
Veteran had been noncompliant with medication and was 
admitted in a psychotic and manic state.  The Veteran was 
discharged after nine days of treatment with a final 
diagnosis of schizoaffective disorder, bipolar type, and a 
history of cocaine abuse.  The attending physician noted 
psychosocial and environmental factors as multiple stressors 
and a history of multiple losses.  The clinical records from 
this period of treatment are silent for any specific 
association of symptoms with events in service. 

In a March 2008 Board hearing, the Veteran stated that he had 
been treated by a private psychiatrist in 1992 or 1993 
following his workplace accident but that the psychiatrist 
had retired and was no longer at the clinic.  In July 2008, 
the RO requested from the Veteran the name and address of the 
psychiatrist and clinic; however, the Veteran responded that 
he had no information to submit.   

In February 2009, a VA physician noted a review of the claims 
file and the VA electronic treatment records including the 
three periods of psychiatric hospitalization.  The physician 
noted that the Veteran denied seeing any private psychiatrist 
in the past, was not under any current psychiatric treatment, 
and was not taking medication regularly.  The psychiatrist 
noted the Veteran's experiences of witnessing the death of 
fellow soldiers and other events during the Persian Gulf War 
but noted that they were not linked to the Veteran's current 
condition.  He noted that the Veteran was using alcohol, 
marijuana, and cocaine.  On examination, the physician noted 
no behavior, communication, thought process, cognitive, 
memory, judgment, or insight deficits.  The physician 
diagnosed polysubstance abuse and substance induced psychoses 
with symptoms since 2006 that were not related to military 
service because of the time elapsed from service to onset of 
symptoms. The physician noted that the Veteran displayed some 
symptoms of PTSD but that the full DSM-IV criteria were not 
met, particularly those associated with persistent avoidance 
of stimuli associated with trauma and numbing of general 
responsiveness. 

The Board concludes that service connection for PTSD is not 
warranted because the Veteran currently and has never been 
diagnosed with PTSD under the DSM-IV criteria for the 
disorder.  The Board concludes that service connection for 
psychiatric disorders other than PTSD such as substance-
induced psychoses and schizoaffective disorder is also not 
warranted.  Service treatment records were silent for any 
psychiatric symptoms.  Although the Veteran stated to the 
Board and to a medical provider that he had been treated for 
psychiatric symptoms in the early 1990s, he later denied that 
contention and did not identify the provider so that the 
relevant treatment records could be obtained.  Therefore, the 
Board concludes that the first manifestations of any disorder 
were in 1998, many years after service.  

That year, examiners investigated symptoms of memory loss and 
insomnia.  Tests showed no gross mental impairment but mild 
distractibility and moderate impairment of verbal learning 
and short term recall.  The examiners diagnosed an adjustment 
disorder with mixed anxiety and depression and a cognitive 
disorder.  They attributed the latter disorder to many 
different stressors including the combat events.  
Subsequently, the Veteran was found to have no disorders in 
2002.  Starting 
in 2006, the Veteran was hospitalized on three occasions and 
diagnosed with psychoses, often determined to be substance 
induced and frequently arising from noncompliance with 
medication.  Although examiners occasionally referred to the 
events in service as, in part, related to the diagnosed 
disorder, the Board places greatest probative value on the 
findings of the VA physician in 2009 who reviewed the entire 
history including service and Department of Defense records 
and all medical treatment records and concluded that the 
Veteran's current and on-going psychiatric symptoms did not 
meet the criteria for PTSD and were not related to the 
traumatic events in service.  Furthermore, he noted that the 
current symptoms are related to the abuse of drugs which 
precludes service connection.  

The Board acknowledges that the Veteran is competent to 
report on his symptoms and on the occurrence of events in 
service.  The Board considered whether his lay evidence 
constitutes competent and credible evidence of etiology in 
this particular case.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition; (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing the symptoms at 
the time support at later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir 2006). 

The Board must first determine whether the particular 
disorder in question is the type of illness for which lay 
evidence is competent evidence.  If so, the Board must then 
weigh that evidence against the other evidence of record 
including, as appropriate, whether the claimant has provided 
any in-service documentation of the claimed injury for 
purposes of determining whether to grant service connection. 

The Board concludes that PTSD is not the type of disorder for 
which lay evidence constitutes competent diagnosis.  PTSD is 
a complex mental disorder that requires medical expertise for 
diagnosis.  Further, examiners have noted many other 
contributing stressors including domestic conflict, legal 
offenses, post-service family injuries and illnesses, and 
substance abuse. 

Finally, because the Veteran's psychiatric problems have been 
attributed to a known clinical diagnosis and that condition 
is not an illness that the Secretary has determined warrants 
presumptive service connection, service connection for 
hypertension under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
is not permitted as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

The weight of the credible and probative evidence 
demonstrates that the Veteran's current polysubstance abuse 
and substance abuse psychosis and his earlier adjustment 
disorder with anxiety, depression, and cognitive disorder 
first manifested many years after service and are not related 
to his active service.  As the preponderance of the evidence 
is against this claim, the "benefit of the doubt" rule is 
not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a psychiatric disorder including 
posttraumatic stress disorder (PTSD) and depression is denied



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


